EDMONDS, J.,
dissenting.
Defendant was charged with theft in the third degree, a misdemeanor. She was tried and found guilty of theft in the third degree, a violation, by a preponderance of the evidence. On appeal, we reversed, because the trial court had denied her a trial by jury and her right to be proven guilty beyond a reasonable doubt. It candidly stated that, if the requisite burden of persuasion had been proof beyond a reasonable doubt, it would have found her not guilty. The majority now sends her back to be tried anew for the same charge, based on the same operative facts, except that the charge will be reclassified as a misdemeanor. There is no guarantee that she will be re-tried before the same trier of fact. She faces the potential of being prosecuted for and convicted a second time for the same offense, whereas, if the court had not improperly decriminalized the charge, she would stand acquitted.
ORS 131.515 provides, in pertinent part:
“Except as provided in ORS 131.525 and 131.535:
“(1) No person shall be prosecuted twice for the same offense.”
ORS 161.505 defines an “offense” as a crime, a violation or an infraction. Under the majority’s holding, defendant will be *555reprosecuted for the same “offense,” whether it be a misdemeanor or a violation.
Under ORS 131.525(l)(a), a defendant waives her rights under ORS 131.515 if she appeals. However, an exception to that rule exists if a defendant appeals and her conviction is reversed because of lack of evidence to support the conviction. See, e.g., State v. Howley, 94 Or App 3, 764 P2d 233 (1988). The reason for the exception is because the defendant would not have been required to appeal had a motion for judgment of acquittal been granted by the trial court. The same reasoning applies here. Had the trial court properly considered the evidence under the beyond a reasonable doubt standard, it would have found the defendant not guilty and she would not have been forced to appeal. For these reasons, I would hold that the state is barred by ORS 131.515 from prosecuting defendant a second time.
I dissent.
Joseph, Chief Judge, and Newman, Judge, join in this dissent.